      Case 1:19-cv-00074-DLH-CRH Document 35 Filed 07/10/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Mark Bowen,                                  )
                                             )
              Plaintiff,                     )      ORDER
                                             )
       vs.                                   )
                                             )
Pioneer Drilling Services, LTD, and          )      Case no. 1:19-cv-074
Whiting Oil and Gas Corporation,             )
                                             )
              Defendants.                    )


       On July 9, 2020, the parties filed a Stipulation to Substitute Parties. The court ADOPTS the

parties’ stipulation (Doc. No. 33) and ORDERS that Mark C. Bowen, in his capacity as Personal

Representative be substituted as plaintiff for Mark E. Bowen.

       Dated this 10th day of July, 2020.

                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District Court
